Exhibit 10.6

MIND SOLUTIONS, INC.

CHARTER OF THE AUDIT COMMITTEE

Purpose

The purpose of the Audit Committee is to assist the Board of Directors (the
“Board”) in fulfilling its oversight responsibilities relating to the Company’s
(1) financial statements and auditing, accounting and related reporting
processes, and (2) systems of internal controls regarding finance, accounting,
financial reporting, and business practices and conduct established by
management and the Board.

Membership and Procedures

·                Membership and Appointment. The Committee shall consist of at
least three members of the Board, with the exact number being determined by the
Board. The members of the Committee shall be appointed and replaced from time to
time by the Board.

·                Independence and Qualifications. Each member of the Committee
shall meet the independence and experience requirements of the applicable
provisions of federal law and the rules and regulations promulgated thereunder
and the applicable rules of The Nasdaq Stock Market, the New York Stock
Exchange, or any other exchange where the shares of the Company may be listed or
quoted for sale.

·                Resources. The Committee shall have the authority to retain, at
the Company’s expense, special legal, accounting or other consultants to advise
the Committee and to authorize or conduct investigations into any matters within
the scope of its responsibilities. The Committee shall have sole authority to
approve related fees and retention terms. The Committee may request any officer
or employee of the Company or the Company’s outside counsel or independent
auditors to attend a meeting of the Committee or to meet with any members of, or
consultants to, the Committee, and shall have full access to all books, records,
facilities and personnel of the Company in connection with the discharge of its
responsibilities.

·                Evaluation. The Committee shall review and reassess the
adequacy of this Charter annually and recommend any proposed changes to the
Board.

Duties and Responsibilities

Described below are the common recurring activities and responsibilities of the
Committee in carrying out its oversight functions. These activities and
responsibilities are set forth below as a guide to the Committee with the
understanding that the Committee may alter or supplement them as appropriate
under the circumstances to the extent permitted by applicable law, regulation or
listing standard.

Documents/Reports Review

·                Review and discuss the Company’s annual audited financial
statements and quarterly financial statements with management and the
independent auditors, including the Company’s disclosures under the section
entitled “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” in the Company’s reports filed with the Securities and
Exchange Commission and, with respect to the annual financial statements, the
appropriateness and quality of accounting and auditing principles and practices
as well as the adequacy of internal controls that could significantly affect the
Company’s financial statements.

·                Review and discuss with management and the independent auditors
the Company’s earnings press releases before they are issued, and discuss
generally with management the nature of any additional financial information or
earnings guidance to be provided publicly and/or to ratings agencies.

·                Review and discuss with management and the independent auditors
the matters required to be discussed by Statement on Auditing Standards Nos. 61
and 90 (Communications with Audit Committees), as they may be modified or
supplemented, relating to the conduct of the audit, other significant financial
reporting issues and judgments made in connection with the preparation of the
Company’s financial statements, and any other matters communicated to the
Committee by the independent auditors.



1

 

 

·                Review with management and such outside professionals as the
Committee considers appropriate important trends and developments in financial
reporting practices and requirements and their effect on the Company’s financial
statements.

·                Based on its review and discussions with management and the
independent auditors, recommend to the Board whether the Company’s audited
financial statements should be included in the Company’s Annual Report on Form
10-K.

·                Prepare the report of the Audit Committee required by the rules
of the Securities and Exchange Commission to be included in the Company’s annual
proxy statement.

Accounting and Financial Controls Framework

·                Review major changes to the Company’s auditing and accounting
principles and practices as suggested by the independent auditors or management.

·                Review and discuss with management and the independent auditors
the adequacy and effectiveness of the Company’s internal controls (including any
significant deficiencies, material weaknesses and significant changes in
internal controls reported to the Committee by management and any fraud
involving management or other employees who have a significant role in the
Company’s internal controls) and the effectiveness of the Company’s disclosure
controls and procedures.

·                Review with the independent auditors any management letter
provided by the independent auditors and the Company’s responses to that letter.

·                Review and discuss with management and the independent auditors
(i) any material financial or non-financial arrangements that do not appear on
the Company’s financial statements, (ii) any transactions or courses of dealing
with parties related to the Company that are significant in size or involve
terms or other aspects that differ from those that would likely be negotiated
with independent parties, and that are relevant to an understanding of the
Company’s financial statements, and (iii) material financial risks that are
designated as such by management or the independent auditors.

·                Establish procedures for the receipt, retention and treatment
of complaints received by the Company regarding accounting, internal accounting
controls or auditing matters, and the confidential, anonymous submission by the
Company’s employees of concerns regarding accounting or auditing matters.

Independent Auditors

·                Be directly responsible for the appointment, removal,
compensation and oversight of the work of the independent auditors (including
the resolution of disagreements between the Company’s management and the
independent auditors regarding financial reporting) for the purpose of preparing
or issuing an audit report or related work with the independent auditors
reporting directly to the Committee.

·                Have the sole authority to review in advance, and grant any
appropriate pre-approvals of all auditing services to be provided by the
independent auditors and all permitted non-audit services (including the fees
and other terms of engagement), and, if desired, establish policies and
procedures for review and pre-approval by the Committee of such services.

·                Obtain, review and discuss with the independent auditors at
least annually a report by the independent auditors describing (i) the
independent auditors’ internal quality-control procedures, and (ii) any material
issues raised by the most recent internal quality control review or peer review
of the independent auditors, or by any inquiry or investigation by governmental
or professional authorities, within the preceding five years, respecting one or
more independent audits carried out by the independent auditors, and the steps
taken to deal with those issues.



2

 

 

·                Review the report by the independent auditors, which is
required by Section 10A of the Securities Exchange Act of 1934, concerning: (i)
all critical accounting policies and practices to be used; (ii) alternative
treatments of financial information within GAAP that have been discussed with
management officials, ramifications of the use of such alternative disclosures
and treatments, and the treatment preferred by the independent auditors; and
(iii) any other material written communications between the independent auditors
and the Company’s management.

·                Review and discuss with the independent auditors, on an annual
basis, all relationships the independent auditors have with the Company in order
to evaluate the independent auditors’ continued independence, and receive from
the independent auditors on an annual basis a written statement (consistent with
Independence Standards Board Standard No. 1) regarding the auditors’
independence.

·                Meet with the independent auditors prior to the audit for each
fiscal year to review the planning, staffing and scope of the audit.

·                Establish guidelines for the hiring of employees and former
employees of the independent auditors.

Clarification of Audit Committee’s Role

While the Committee has the responsibilities and powers set forth in this
Charter, the Committee’s role is one of oversight. It is not the duty of the
Committee to plan or conduct audits or to determine that the Company’s financial
statements and disclosures are complete and accurate and are in accordance with
generally accepted accounting principles and applicable rules and regulations.
These are the responsibilities of management and the independent auditors.

 

 



3

 

 